Citation Nr: 9923431	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  93-09 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to April 
1965 and from March 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 confirmed rating decision 
of the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO), which denied a request to reopen 
a previously denied claim for service connection for a 
psychiatric disability.  The Board denied the appeal in a 
March 1996 decision, which the veteran appealed to the United 
States Court of Veterans Appeals (known as the United States 
Court of Appeals for Veterans Claims since March 1999, 
hereinafter referred to as "the Court").

Pursuant to a Joint Motion for Remand that was filed in 
November 1996 by the Secretary of VA and the veteran's 
private representative before the Court, the Court issued an 
order on November 29, 1996, remanding the matter on appeal 
for additional development consistent with the joint motion 
for remand.  [redacted](U.S. Vet. 
App. [redacted]).  Then in November 1997, the Board 
reopened the claim for service connection for a psychiatric 
disability and remanded the matter again for re-adjudication 
of the service connection issue at the RO level and 
additional development, to include the conduction of a 
comprehensive VA mental disorders examination.  The 
additional development and re-adjudication were fully 
accomplished and the matter is now again before the Board, 
ready for its review on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran was first diagnosed with an anxiety reaction 
disability in 1966, this disability was thereafter re-
classified as schizophrenia and there are private and VA 
medical opinions in the file pointing towards the likelihood 
that the currently-diagnosed schizophrenia was at least 
aggravated, if not incurred, in service.


CONCLUSION OF LAW

The diagnosed psychiatric disability was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for service connection.  The facts relevant to 
this appeal have been properly developed and VA's obligation 
to assist the veteran in the development of this claim has 
been satisfied.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Additionally, service connection may be warranted, on a 
presumptive basis, when psychosis is shown to be manifested 
within one year from a veteran's separation from active 
military service, notwithstanding the absence of inservice 
manifestation of the psychosis.  See, 38 C.F.R. §§ 3.307, 
3.309 (1998).

As noted earlier, the veteran served on two separate periods 
of active military service.  The record shows that an anxiety 
reaction, superimposed on a hiatal hernia, with 
gastrointestinal somatizations, was first diagnosed between 
both periods of service, in November 1966, and that the 
anxiety reaction was thereafter service-connected, and rated 
as 50 percent disabling, in a December 1966 rating decision.  
In a January 1972 rating decision, the RO re-classified the 
service-connected disability as schizophrenia, but left 
intact the schedular rating of 50 percent.

In March 1975, the veteran was advised of a proposed 
severance of the earlier grant of service connection for 
schizophrenia, on account of that prior grant having been 
clearly and unmistakably erroneous.  The severance was 
accomplished by rating decision of July 1975, which the 
veteran appealed.  On appeal, the Board denied his request to 
restore the grant of service connection for schizophrenia in 
a decision dated in August 1976, and then again in decisions 
dated in November 1979 and April 1983.  As noted earlier, the 
RO then denied the veteran's request to reopen the previously 
denied claim for service connection in the May 1992 confirmed 
rating decision hereby on appeal and, while the Board first 
denied the appeal in March 1996, the claim was later reopened 
in the Board's decision/remand of November 1997, in which the 
RO was asked to accomplish additional development, to include 
another medical examination, which was conducted by a board 
of two VA psychiatrists in August 1998.  Their report, of the 
same date, as well as a January 1999 addendum, are of record 
and will be discussed later in this decision. 

The question to be resolved at this time is whether it is as 
likely as not that the psychiatric disability that was 
initially diagnosed as anxiety reaction and later on as 
schizophrenia is causally related to service.  A discussion 
of the pertinent medical evidence that has historically been 
added to the record, to include an August 1998 medical 
opinion by a board of two VA psychiatrists, is appropriate at 
this time and is presented in the following paragraphs.

In a May 1975 medical statement, a private physician by the 
name of Dr. Hernández-Soriano said that he treated the 
veteran in 1968 after he returned from active service, that 
the veteran was complaining of abdominal pains caused by a 
hiatal hernia that was diagnosed during service, that he also 
treated the veteran and prescribed medications for "his 
nervous condition" for several months and that he advised 
the veteran to go to the VA hospital to receive psychiatric 
treatment for that condition, for which he was currently 
receiving psychiatric treatment and medication in Humacao (a 
municipality of the Commonwealth of Puerto Rico).

In a May 1975 statement, a private psychiatrist by the name 
of Dr. Reyes said that he had been treating the veteran on a 
monthly basis since April 1973 for a service-connected 
nervous disorder that had been diagnosed as a chronic 
schizophrenic, undifferentiated type.  Regarding the history 
of the illness, he said the following:

He dates the onset of his illness back to 
1968 when while serving with the U.S. 
Army, he felt fearful and restless and 
went A.W.O.L. several times.  He couldn't 
sleep well, had ideas of reference with 
paranoid flavor and was given a medical 
discharge with a fifty per cent (50%) 
disability.  After discharge from the 
Army, he returned to Puerto Rico and 
started working but couldn't hold on to a 
job because of his frequent absences.  He 
quit his job to go to college and after 
one year in college, he had to be 
hospitalized at the V.A. Hospital 
Psychiatric Ward.  He felt very anxious, 
insomniac and restless.  After discharge 
from the hospital, he went back to school 
but had a nerve attack in school and had 
to be hospitalized again at the V.A. 
Hospital for four months.

The above private psychiatrist also said in the above 
statement that, about two weeks prior to the date of the 
statement, the veteran became very upset when he was told at 
the V.A. Center that his nervous condition was not service 
connected and that his medical discharge had been given 
because of a hiatal hernia.  He further noted that the 
veteran had been anxious, restless and insomniac since he 
heard the news because he could not work and was extremely 
worried about the support of his family.

The record also shows that the veteran underwent a private 
psychiatric evaluation in January 1977 and the report of this 
evaluation, which was conducted by a psychiatrist by the name 
of Dr. Hoyos, is of record.  This record makes reference to 
several lay statements from acquaintances of the veteran, who 
essentially supported the veteran's contentions of having 
been a victim of prejudice during service, events that made 
him anxious and caused insomnia, loss of appetite and 
nightmares.  It also shows that, according to its subscriber, 
the veteran underwent a psychiatric evaluation during service 
in November 1964, which was conducted by a non-Spanish 
speaking psychiatrist, even though "the fact that command of 
the English language by the patient was and is very poor."  
The results of this examination were deemed as negative as to 
psychiatric symptomatology but the validity of these results, 
in the opinion of Dr. Hoyos, was questionable.

In his above statement, Dr. Hoyos further explained that the 
veteran was diagnosed with a hiatal hernia and then served a 
second period of active military service because he had not 
complied with his reserve obligations and was again subjected 
to psychological and emotional trauma during that second 
period of active service.  He was discharged in 1968 and saw 
a private physician for his gastrointestinal condition, who 
diagnosed a nervous problem as more important than the first, 
reason for which he was referred to the VA Hospital in San 
Juan, Puerto Rico, where he was seen at the mental Hygiene 
Clinic and was given subsequent follow-up visits.  In Dr. 
Hoyos' opinion, it was clear that the veteran was inducted 
into the Army as a completely physically and mentally sane 
individual who, "[a]s a result of prejudice and 
mistreatment, being a minority group individual, which scarce 
knowledge and command of the English language, developed a 
condition of acute psychological stress and a secondary 
physical condition (esophagitis), being discharged under 
conditions quite different from those in which he was 
inducted."  He further opined that, notwithstanding the fact 
that he had to seek medical and mental treatment at the VA 
Hospital in San Juan, he was again inducted into the Armed 
Forces, which caused the psychological condition to worsen 
and prompted the veteran to go AWOL.

In a May 1977 statement, Dr. Hernández-Soriano made again 
reference to having been the veteran's physician in the 
1960's, "a few months after his discharge from the U.S. 
Army, second service," for complaints of abdominal pains, 
stomach trouble, insomnia, loss of appetite, constant 
nightmares and a constant anxiety state, and said that, since 
the veteran told him that he had received treatment in the 
old Veterans Hospital for the above conditions, he advised 
the veteran to visit the Veterans Hospital "to receive 
special treatment for his nervous condition, since my 
impression, as a doctor, was that the patient had a very 
acute nervous condition and needed special treatment and that 
his hiatal hernia was a secondary condition."  He further 
said that he could notice that the veteran gave more 
importance to his hernia condition, being careless about his 
real illness which was the nervous disorder that he was 
suffering from and from which he was not receiving adequate 
treatment.

The record also contains an August 1980 five-page medical 
statement from another private psychiatrist by the name of 
Dr. Capestany, who evidently conducted a very thorough review 
of the medical evidence in the record and opined that the 
diagnosis of hiatal hernia was correct, that specific medical 
records in the file confirmed "the presence of a 
schizophrenia disease as a maturation of the anxiety 
reaction" and that the fact that the real nature of the 
veteran's psychosis was not discovered until July 1970 did 
not make the earlier grant of service connection clearly and 
unmistakably erroneous.  In this regard, he said that "[t]he 
veteran should not be forced to lose his rights because no 
one [at] ... the VA was able to make the proper diagnosis 
sooner tha[n] it was done.  In other words, it is like 
penalizing the veteran [for] ... a mistake of the VA, no matter 
how involuntary."  He further went on to make mention of 
VA's duty, under § 3.102, to resolve any reasonable doubt in 
favor of the claimant, recommended a reversal of the July 
1975 severance of service connection, and said, regarding the 
aspect of reasonable doubt, the following:

The doubts as to his illness were ... 
dispelled in July 1970 and from there on 
the other psychiatrists from the VA have 
constantly diagnosed schizophrenia with 
the GI symptoms, which have persisted to 
the present time, becoming a secondary 
factor in the symptomatic constellation 
of the psychosis.  Therefore, if the VA 
is still not completely sure of his 
psychosis, at least there is sufficient 
doubt to resolve the case in favor of the 
claimant in compliance with this 
regulation.

In a June 1982 statement, Dr. Hernández-Soriano again made 
reference to having treated the veteran in 1968, specifically 
on August 13, October 22 an November 28 of that year, due to 
his "nervous symptoms, with hallucinations, ideas of 
persecution, poor memory, anxiety, insomnia, stomachache, 
gastric disorders, gases, acidity and loss of appetite."  
The symptoms, in his opinion, were typical of schizophrenia, 
in its initial period and on the dates mentioned, for which 
reason he was recommended medication and specialized 
treatment.

In the report of a private psychiatric evaluation that was 
conducted in March 1992, Dr. Reyes made again reference to 
the veteran's contentions of having developed a nervous 
condition during service and having aggravated it during his 
second period of active service.  He also confirmed the 
diagnosis of chronic schizophrenia, undifferentiated type, 
and expressed the following opinion:

... His nervous condition was aggravated 
when he was called to serve on the 
service the second time in March 1968, 
and had to be given a medical discharge 
in July 1968.  It is apparent from his 
military history, that this patient 
slowly developed a Schizophrenic 
Reaction, precipitated by the stress of 
service life that became worst shortly 
after he was dis[ch]arged and had to be 
hospitalized four times in psychiatric 
wards.

It is for these reasons that I feel he 
was given a 100% service connected 
disability due to an incapacitating 
service connected nervous disorder.  His 
prognosis is poor.

More recently, yet another private psychiatrist, this one by 
the name of Dr. Reyes-Laborde, confirmed, in a March 1998 
medical statement, the fact that a diagnosis of schizophrenia 
is warranted in the present case.  He also said in that 
statement that the veteran "began to have emotional problems 
in 1964 when he had trouble adjustin[g] to Army li[f]e" and 
that, in his opinion, the veteran was totally and permanently 
disabled at the social, emotional and industrial levels, and 
had a poor prognosis.

Finally, the record contains the report of the very thorough 
VA mental disorders examination that was conducted in August 
1998 by a board of two psychiatrists.  According to this 
report a very careful review of all the evidence in the two 
claims folders was performed and a similarly careful and 
thorough mental evaluation of the veteran was also conducted.  
(The report of a VA social and industrial survey is also of 
record, but it will not be discussed in the present decision 
because its data is not relevant to the matter on appeal, 
which is nevertheless being resolved in favor of the veteran, 
based on the rest of the evidence of record.)

The above report again reflects the veteran's account of 
having been mistreated by the military during his second 
period of active military service, as well as a detailed 
account of the medical history of the veteran, both during 
and after service.  It also reflects a diagnosis of a 
schizophrenic disorder in remission of psychotic symptoms, 
with only residual depression, as well as the examiners' 
answers to the specific questions posed by the Board in its 
remand of November 1997, as discussed in the following 
paragraphs.

Regarding the question of what is the nature and extent of 
the veteran's psychiatric disability, the examiners said 
that, first it needed to be kept in mind that they could not 
make a judgment on statements that were made by physicians 
who saw the veteran 30 years ago but that, instead, they 
could only base their impression on what these physicians had 
written down.  With this caveat in mind, they opined that the 
first time that the veteran appeared to be described as 
having neuropsychiatric symptoms was in the May 1977 report 
from Dr. Hernandez-Soriano but that, nevertheless, it had 
been argued in some reports that the November 1966 
observation that the veteran had an anxiety reaction 
secondary to the gastrointestinal problem might have been the 
beginning symptoms of a schizophrenic disorder.  They further 
said that, to the best of their knowledge, this is not 
something that you can readily determine unless you have a 
complete longitudinal history of the symptomatology presented 
by the patient, although they acknowledged that, at that 
time, the veteran's symptoms as described were compatible 
with anxiety reaction related to and affecting his 
gastrointestinal condition.

Regarding the question of what was the nature and extent of 
the veteran's psychiatric disability during each of the two 
periods of active military service and within the one-year 
period immediately following his second discharge, the 
examiners said that there was no written evidence to that 
effect, with the exception of medical evidence from Dr. 
Hernández-Soriano indicating that he had treated the veteran 
and that he had found him to have symptoms of a 
neuropsychiatric condition, for which he prescribed 
tranquilizers, and for which he recommended that the veteran 
be seen by a psychiatrist.

Regarding the question of whether it was as likely as not 
that the psychiatric disability was related to, or had been 
chronically worsened by, the veteran's active service, the 
examiners said that it was "quite likely" that, in the 
present case, the neuropsychiatric condition and 
gastrointestinal disorder were interrelated.  They explained 
this opinion as follows:

What happened in the second time when he 
was recalled to active duty could have 
and apparently did affect his condition 
which is quite eviden[t] in the 
description of the veteran's complaints 
in the description of his behavior by 
different physicians including C&P 
examinations and hospital reports, all of 
them after the veteran's second period of 
military service in 1968.  It is shown in 
the note of treatment at the Mental 
Hygiene Clinic and as stated before in 
the report by the C&P physicians that 
this veteran became withdrawn, isolated, 
inclusively [sic] is described as having 
somewhat delusional ideas, 
hallucinations, fits of rage, etc all of 
which is documented in the copy of the 
progress notes from Mental Hygiene Clinic 
beginning in 1969.

Finally, regarding the question as to the extent of the 
psychiatric disability, if any, the examiners said that they 
believed that "this question was already answered with the 
previous one because the medical evidence indicates that the 
veteran's neuropsychiatric condition evidently increased in 
severity going from symptoms of nervousness, insomnia, poor 
appetite, preoccupation with his GI disorder and progressing 
to symptomatology of psychotic proportion as described in the 
report of" a July 1970 VA medical examination.  They 
clarified, however, that, "at the present moment the 
examiners found no evidence of active psychotic 
symptomatology in this veteran" and it is noted that this is 
the reason for which the diagnosis of schizophrenic disorder 
was qualified to indicate that the disorder was in remission, 
with only residual depression.

In a January 1999 addendum, the VA psychiatrists who 
subscribed the above medical report of August 1998 said that 
their having mistakenly made reference to 1966 as the year in 
which the veteran separated from his first period of active 
military service, rather than 1965, "does not change in any 
way the analysis to [the] BVA Remand questions regarding 
[the] veteran's NP condition. ... With the now reported change 
in veteran's discharge date, it means that ... [the first 
diagnosis of a psychiatric disability was made] 19 months 
after his discharge, but, it is important to point out that 
[the] veteran's condition was found to be related to his 
service connected GI condition.  We wanted to clarify this, 
because there are no other changes to be made in the answers 
[that] we already gave."

As shown above, the preponderance of the evidence favors a 
grant of service connection for the psychiatric disability 
that was first diagnosed as anxiety reaction in 1966 and was 
later re-classified as schizophrenia.  Not only has the 
veteran submitted medical statements from several private 
psychiatrists commenting on the actual likelihood that the 
diagnosed psychiatric disability is causally related to 
service, but the two VA psychiatrists who examined the 
veteran in August 1998 have coincided in that it is as likely 
as not that the claimed nexus does exist, at least on the 
basis of aggravation.  The benefit sought on appeal is 
therefore hereby being granted.


ORDER

Service connection for a psychiatric disability currently 
diagnosed as schizophrenia is granted.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

